DETAILED ACTION
This action is in reply to the submission filed on 12/05/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending and have been examined under the effective filing date of 10/17/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 16 and their dependent claims 2-7 and 17-20 recite a method and/or system for identifying, based on a plurality of images of a product, an entry time of the product entering a predetermined region, and an exit time of the product exiting the predetermined region; determining a similarity between neural features of the product and neural features of a scanned product being scanned between the entry time and the exit time; and generating a message based on the similarity. Further, claims 2 and 17 recite tracking, based on the plurality of images of the product, a moving path of the product over a predetermined region and identifying the exit time based on a later intersection of the moving path and a boundary of the predetermined region; claims 3 and 19 recite: detecting an object/the product in the foreground of the image/an image of the plurality of images and determining the location of the object/product in the image. Claim 3 further recites separating a foreground of an image of the plurality of images from a background of the image. Claims 4 and 18 recite: constructing the moving path based on a displacement between respective locations of the product (first location and second location) in two consecutive images of the plurality of images. Claim 4 further recites locating a second location of the product in a second image based on the first location. Claims 6 and 20 recite in response to the similarity being less than a threshold, generating the message with information indicating an irregular scan. Additionally, claim 5 recites generating the neural features of the product based on respective portions of the plurality of images that contain the product and retrieving the neural features of the scanned product. These limitations are directed to the abstract idea of mental processes, including an observation, evaluation, judgement and opinion.  Even if these limitations could not be practically performed in the human mind, they are also directed to certain methods of using human activity, including fundamental economic practices: identifying products being purchased.
Independent claim 8 and its dependent claims 9-15 recite detecting an object from a first image of a plurality of images covering a predetermined region connected to a scanner; tracking a moving path of the object over the predetermined region; verifying a transaction of the product from a transaction session associated with the scanner, the transaction session being generated based on the moving path of the object over the predetermined region. Claim 8 includes limitations from claim 2 as seen above concerning tracking a moving path of the object. Claim 9 includes limitations from claim 1 concerning: determining, based on the moving path, a first time of the product entering the predetermined region, and a second time of the product exiting the predetermined region Additionally, claim 9 recites: generating the transaction session based on scanning events between the first time and second time.  Claim 10 includes features from claims 1, 5, 6 and 20; including the limitations seen above concerning determining a similarity between features of a product and scan, generating a message using threshold comparisons, and generating neural features of the product. Claim 12 recites generating the message to indicate an irregular scan in response to the transaction of the product being missing from the transaction session. Claim 13 recites in response to identifying the duplicated transaction of the product, automatically rectifying the duplicated transaction. Claim 14 recites separating the moving path of the object from another moving path of another object that moves together with the object. These limitations are also directed to the abstract idea of mental processes, including an observation, evaluation, judgement and opinion.  Even if these limitations could not be practically performed in the human mind, they are also directed to certain methods of using human activity, including fundamental economic practices: identifying products being purchased.
Step 2A Prong 2: Claim 15 recites the scanner configured to scan a universal product code of the product and an imaging device operatively connected to the scanner, configured to generate a plurality of images.  Claim 12 recites a wireless device and electronic message. Claim 11 recites retrieving the neural features of the scanned product based on a universal product code of the scanned product.  Claim 8 recites a processor and memory with instructions. Claim 3 recites a neural network. The judicial exception is not integrated into a practical application because the claims as a whole merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to mental processes and methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claims as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  Further, applying neural networking by simply stating so in the claims to perform a series of steps does not constitute a practical application of the judicial exception.  Even the combination of using all the above elements to produce the abstract idea does not amount to significantly more or a practical application of the judicial exception.  Applying these methods to produce a result is generally linking the use of the judicial exception to a particular technological environment and field of use – in this case, transaction verification in shopping environments. See MPEP 2106.05(h).
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Buibas et al. (Pub. No. US 2020/0020113 A1.)
Regarding Claims 1 and 16, Buibas discloses a computer-implemented method for detecting irregular scans, comprising: 
identifying, based on a plurality of images of a product, an entry time of the product entering a predetermined region, and an exit time of the product exiting the predetermined region; (Buibas ¶0013; processor receives a respective time sequence of images from cameras in the store,)
determining a similarity between neural features of the product and neural features of a scanned product being scanned between the entry time and the exit time; and (Buibas ¶0135; FIG. 3 shows an illustrative embodiment that uses an artificial neural network 300 to identify an item that has been moved from a pair of images, e.g., an image 301 obtained prior to the move of the item and an image 302 obtained after the move of the item.) (Buibas ¶0013; analyze two or more images of the time sequence of images to identify an item of the items within the item storage area that moves during the interaction time period)
generating an electronic message based on the similarity. (Buibas ¶0184; Afterwards images from internal cameras such as camera 202 track the person inside the store and the processor analyzes these images to determine that the person takes item 111 from shelf 102. At exit 201, message 203a is generated to automatically charge the account of the person for the item)

Regarding Claims 2 and 17, Buibas discloses the method of claim 1, wherein identifying the second time comprises: 
tracking, based on the plurality of images of the product, a moving path of the product over the predetermined region; and (Buibas ¶0017; physics model includes the locations and velocities of the landmarks and thus the calculated field of influence. This information can be used to predict a state of landmarks associated with a field at a time and a space not directly observed and thus may be utilized to interpolate or augment the observed landmarks.)
identifying the exit time based on a later intersection of the moving path and a boundary of the predetermined region. (Buibas 0013; “virtual door” where entry and exit of users triggers a start or stop of the tracker, i.e., via images and computer vision)

Regarding Claim 3, Buibas discloses the method of claim 1, further comprising: 
separating, via a neural network, a foreground of an image of the plurality of images from a background of the image; (Buibas ¶0085; FIGS. 28A, 28B, and 28C show binary masks of the foreground objects in FIGS. 27A, 27B, and 27C, respectively, as determined for example by background subtraction or motion filtering.)
detecting an object in the foreground of the image; and (Buibas ¶0085; FIG. 28D shows a composite foreground mask that combines all camera image projections to determine the position of people in the store)
determining the location of the object in the image. (Buibas ¶0085; FIG. 28D shows a composite foreground mask that combines all camera image projections to determine the position of people in the store)

Regarding claim 19, Buibas also teaches the computer-readable storage device of claim 16, wherein the operations further comprising: 
detecting, via a neural network, the product in the foreground of an image of the plurality of images; and  (Buibas ¶0085; FIG. 28D shows a composite foreground mask that combines all camera image projections to determine the position of people in the store)
determining, via the neural network, the location of the product in the image. (Buibas ¶0085; FIG. 28D shows a composite foreground mask that combines all camera image projections to determine the position of people in the store)


Regarding Claim 4, Buibas discloses the method of claim 3, wherein the neural network is a first neural network, the image is a first image, and the location is a first location; wherein tracking the moving path comprises: (Buibas ¶0147; The state of a person at any point in time may for example be represented as a probability distribution of certain state variables such as the position and velocity (in three dimensions) of specific landmarks on the person's body.)
locating, via a second neural network, (Buibas ¶0135; the neural network 300 may be a Siamese neural network organized to compare the two images 301 and 302.) a second location of the product in a second image based on the first location; and (Buibas ¶0147; State 801 is first propagated through a prediction step 811, which may for example use a physics model to estimate for each particle what the next state of the particle is.)
constructing the moving path based on a displacement between the first location and the second location. (Buibas ¶0147; physics model may include for example, without limitation, constraints on the relative location of landmarks (for example, a constraint that the distance between the left foot and the left knee is fixed), maximum velocities or accelerations at which body parts can move and constraints from barriers in the store, such as floors, walls, fixtures, or other persons.)

Regarding claim 18, Buibas also discloses computer-readable storage device of claim 17, wherein tracking the moving path comprises: 
constructing the moving path based on a displacement between respective locations of the product in two consecutive images of the plurality of images. (Buibas ¶0148; By tracking a person as he or she moves through the store, one or more embodiments of the system may generate a 3D trajectory of the person through the store.)

Regarding Claim 5, Buibas discloses the method of claim 1, further comprising: 
generating, via a neural network, the neural features of the product based on respective portions of the plurality of images that contain the product; and (Buibas ¶0135; analyze any number of images, including but not limited to two images. These images 301 and 302 may be fed as inputs into input layer 311 of a neural network 300, for example. (Each color channel of each pixel of each image may for example be set as the value of an input neuron in input layer 311 of the neural network.)
retrieving the neural features of the scanned product from a data storage. (Buibas ¶0269; shelf processor 4502, the store server 130, or both, the processor may retrieve before images 5520b from the saved frames in the circular buffers 5511, 5512, and 5513. The processor may lookback prior to the enter signal any desired amount of time to obtain before images, limited only by the size of the buffers. The after images 5520a may be retrieved after the exit signal)

Regarding claims 6 and 20, Buibas discloses the method of claim 1, wherein generating the electronic message further comprises: 
in response to the similarity being less than a threshold, (Buibas ¶0271; operations may include for example, without limitation, linear filtering, morphological filtering, thresholding, and bounding operations such as finding bounding boxes or convex hulls.) generating the electronic message with information indicating an irregular scan. (Buibas ¶0281; outputs for the possible actions, such as “take,” “place”, or “no action”.)

Regarding Claim 8, Buibas teaches a retail system configured to detect irregular scans, comprising: 
a processor; and (Buibas ¶0157; Calibration system 1710 may include or communicate with one or more processors.)
a memory (Buibas ¶0268; buffers may be in a memory integrated into or coupled to processor) have instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to perform operations, comprising: 
detecting an object from a first image of a plurality of images covering a predetermined region connected to a scanner; (Buibas ¶0013; processor receives a respective time sequence of images from cameras in the store,)
tracking a moving path of the object over the predetermined region; (Buibas ¶0017; physics model includes the locations and velocities of the landmarks and thus the calculated field of influence. This information can be used to predict a state of landmarks associated with a field at a time and a space not directly observed and thus may be utilized to interpolate or augment the observed landmarks.)
verifying a transaction of the product from a transaction session associated with the scanner, the transaction session being generated based on the moving path of the object over the predetermined region. (Buibas ¶0169; authorization obtained by a person may be associated with any action or actions the person is authorized to perform. These actions may include, but are not limited to, financial transactions such as purchases. Actions that may be authorized may include for example, without limitation, entry to or exit from a building, room, or area; purchasing or renting of items, products, or services; use of items, products, or services; or access to controlled information or materials)

Regarding Claim 9, Buibas teaches the retail system of claim 8, wherein the operations further comprising: 
determining, based on the moving path, a first time of the product entering the predetermined region, and a second time of the product exiting the predetermined region; and (Buibas ¶0013; processor receives a respective time sequence of images from cameras in the store,)
generating the transaction session based on scanning events between the first time and the second time. (Buibas ¶0169; authorization obtained by a person may be associated with any action or actions the person is authorized to perform. These actions may include, but are not limited to, financial transactions such as purchases. Actions that may be authorized may include for example, without limitation, entry to or exit from a building, room, or area; purchasing or renting of items, products, or services; use of items, products, or services; or access to controlled information or materials)

Regarding Claim 10, Buibas teaches the retail system of claim 8, wherein the operation of verifying the transaction of the product comprises: 
generating neural features of the product from the plurality of images; (Buibas ¶0135; the neural network 300 may be a Siamese neural network organized to compare the two images 301 and 302.)
determining a similarity between neural features of the product and neural features of a scanned product being scanned between the first time and the second time; and (Buibas ¶0135; FIG. 3 shows an illustrative embodiment that uses an artificial neural network 300 to identify an item that has been moved from a pair of images, e.g., an image 301 obtained prior to the move of the item and an image 302 obtained after the move of the item.) (Buibas ¶0013; analyze two or more images of the time sequence of images to identify an item of the items within the item storage area that moves during the interaction time period)
in response to the similarity being less than a threshold, generating an electronic message with information indicating an irregular scan. (Buibas ¶0271; operations may include for example, without limitation, linear filtering, morphological filtering, thresholding, and bounding operations such as finding bounding boxes or convex hulls.) (Buibas ¶0281; outputs for the possible actions, such as “take,” “place”, or “no action”.)

Regarding Claim 14, Buibas teaches the retail system of claim 8, wherein tracking the moving path of the object comprises: 
separating the moving path of the object from another moving path of another object that moves together with the object. (Buibas ¶0140; Since multiple people may be moving in the store simultaneously, it may be beneficial to distinguish between persons using image analysis, so that people can be correctly tracked. FIG. 5 shows an illustrative method that may be used to distinguish among different persons.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buibas et al. (Pub. No. US 2020/0020113 A1) in view of MacIntosh et al. (Pub. No. US 2017/0249491 A1.)
Regarding Claim 7, Buibas discloses the method of claim 1, further comprising: 
causing the electronic message to be displayed on a checkout machine associated with the predetermined region; and (Buibas ¶0184; message may also be sent to a display in the store (or for example on the person's mobile phone) indicating what item or items are to be charged.)
Buibas does not teach, but MacIntosh does teach causing a wireless device to receive an identity or location of the checkout machine. (MacIntosh ¶0449; these, too, can be handled by the shopper in self-serve fashion (e.g., with payment completed using the mobile device). Examiner notes that the identity of the checkout machine is needed in order to use the wireless device to complete payment of the items being bought.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural networked system in Buibas with the known technique of transaction verification in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the checkout process to be checked for errors. (MacIntosh ¶0438; system understands this gesture to indicate that the product has been added an extra time—erroneously—to the tally. It responds by canceling one of the duplicate entries for that item.)

Regarding Claim 12, Buibas discloses the retail system of claim 8, wherein the operations further comprising: 
in response to the transaction of the product being missing from the transaction session, generating the electronic message to indicate an irregular scan; and (MacIntosh ¶0415; item reaches the checkout clerk and the adjoining LED is still red, the checkout clerk can reposition the item on the conveyor to aid in identification, or take other responsive action.)
causing the electronic message to be displayed in a wireless device. (MacIntosh ¶0417; alternative such embodiment presents price data adjacent the items as they travel down a conveyor, e.g., using an LCD display 385.) (MacIntosh ¶0573; Naturally, data from the sensors can be relayed to a processor by a variety of means—including both wired (e.g., Ethernet) and wireless (e.g., WiFi, Bluetooth, Zigbee, etc.).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural networked system in Buibas with the known technique of transaction verification in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the checkout process to be checked for errors. (MacIntosh ¶0438; system understands this gesture to indicate that the product has been added an extra time—erroneously—to the tally. It responds by canceling one of the duplicate entries for that item.)

Regarding Claim 13, Buibas as modified by MacIntosh teaches the retail system of claim 8, wherein the operations further comprising: 
in response to identifying a duplicated transaction of the product, automatically rectifying the duplicated transaction. (MacIntosh ¶0438; system understands this gesture to indicate that the product has been added an extra time—erroneously—to the tally. It responds by canceling one of the duplicate entries for that item.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural networked system in Buibas with the known technique of transaction verification in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the checkout process to be checked for errors. (MacIntosh ¶0438; system understands this gesture to indicate that the product has been added an extra time—erroneously—to the tally. It responds by canceling one of the duplicate entries for that item.)

Regarding Claim 15, Buibas as modified by MacIntosh teaches the retail system of claim 8, further comprising: 
the scanner configured to scan a universal product code of the product; and (MacIntosh ¶0581; cloud resource can be configured to learn from the sensor data, e.g., discerning correlations between certain barcodes, watermarks, histograms, image features, product weights, product temperatures, etc.)
an imaging device, operatively connected to the scanner, configured to generate the plurality of images. (MacIntosh ¶0581; cloud resource can be configured to learn from the sensor data, e.g., discerning correlations between certain barcodes, watermarks, histograms, image features, product weights, product temperatures, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural networked system in Buibas with the known technique of transaction verification in MacIntosh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the checkout process to be checked for errors. (MacIntosh ¶0438; system understands this gesture to indicate that the product has been added an extra time—erroneously—to the tally. It responds by canceling one of the duplicate entries for that item.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas et al. (Pub. No. US 2020/0020113 A1) in view of Abhishek et al. (Pub. No. US 2019/0244161 A1.)
Regarding Claim 11, Buibas as modified by Abhishek teaches the retail system of claim 10, wherein the operation of verifying the transaction of the product further comprises: 
retrieving the neural features of the scanned product based on a universal product code of the scanned product. (Abhishek ¶0021; Similarly, sensor fusion can provide sensed data relating to the appearance of the items, such as shape, design, color, pattern, size, weight, and/or material. These parameters can be used to identify an item, but can be even more accurate when combined with tag information, such as RFID tags, unique codes, such as Q codes and/or other physically distinctive aspects.) (Abhishek ¶0029; present implementations can employ various fusion algorithms, such as statistics, Bayesian inference, Dempster-Shafer evidential theory, Neural networks and machine learning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural networked system in Buibas with the known technique of data cross referencing in Abhishek because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the checkout process to be checked for errors. (Abhishek ¶0021; These parameters can be used to identify an item, but can be even more accurate when combined with tag information, such as RFID tags, unique codes, such as Q codes and/or other physically distinctive aspects)

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  Claim 8: have should be having.  Claim 15: claims 8 should be claim 8. Appropriate correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629